DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
N.B:
After a consultation with expert supervisor Brian Zimmerman, Brian confirmed that there is no 101 issue with claim 18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10, 12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first clock" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second clock" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-9 are rejected as stated above because due to their dependency from claim 3. Claims 4-9 are also indefinite.
Claim 4 recites the limitation "the first clock" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second clock" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-9 are rejected as stated above because due to their dependency from claim 4. Claims 5-9 are also indefinite.
Claim 9 recites the limitation "The system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the clock" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the clock" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first clock" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the second clock" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-17 are rejected as stated above because due to their dependency from claim 13. Claims 16-17 are also indefinite.
Claim 16 recites the limitation "the first clock" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second clock" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 are rejected as stated above because due to their dependency from claim 16. Claim 17 are also indefinite.
Claim 18 recites the limitation "the power signal" in lines 5, 7, 10-11 and 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the plurality of power system synchrophasor measurements" in lines 6 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the clock time shift" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 are rejected as stated above because due to their dependency from claim 18. Claims 19-20 are also indefinite.
Claim 19 recites the limitation "the first clock" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second clock" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected as stated above because due to their dependency from claim 18. Claim 20 is also indefinite.
Claim 20 recites the limitation "the first clock" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the second clock" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: traffic controller in claims 4, 16 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0056] for the traffic controller is described as transceiver that processes, receives and transmits data traffic information to the management center.

 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-3, 10, 13-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zweigle et al. (US2007/0086134A1) hereafter Zweigle, in view of Bhageria et al. (US2013/0124001A1) hereafter Bhageria.
Regarding claim 1, Zweigle discloses a method comprising:
performing by a processor (fig 2:103, par[0035]: the input analog signal 102 received from the power system 10 is filtered, multiplexed, sampled and digitized to form a signal of analog instantaneous samples suitable for use by a microcontroller 103 of the IED 100.  In one embodiment, the microcontroller 103 includes a CPU, or a microprocessor, a program memory (e.g., a Flash EPROM) and a parameter memory (e.g., an EEPROM)):
receiving a plurality of power system synchrophasor measurements over a time interval from a plurality of measurement units in a power system (par[0033], [0036], [0039]: the IED 100 is configured to estimate synchronized phasors at predetermined time instants that are based on an absolute time reference, referencing to a phasor with predetermined phase and frequency of an input analog signal 102, which may be representative of one or more local voltages (e.g., an A-phase to ground voltage, B-phase to ground voltage and a C-phase to ground voltage) and/or one or more local currents (e.g., an A-phase current, B-phase current and C-phase current), is received by IED 100 via voltage and/or current transformers connected to one or more phases of the power system 10. the microprocessor 103 executes a computer program or control logic scheme to estimate the synchronized phasors 111 at predetermined times referenced to an absolute time standard, discussed below in connection with FIGS. 3-11, according to an embodiment of the invention);
determining a variation in frequency of a power signal generated by the power system based on the plurality of power system synchrophasor measurements (par[0042], [0044]: the sample controller 160 operates to generate a series of the sampling instants at the local sampling interval rate, herein referred to as the control signal stream 162, where the sampling instants are an integer number multiple of the frequency of the input analog signal 102. As will appreciated by one skilled in the art, the sampling instants may be based on other multiples of the frequency of the input analog signal 102.); and
determining a clock time shift based on the variation in frequency of the power signal (par[0048], [0050]: Depending on the phase relationship between the sampling instants of the control signal stream 162 and the absolute time 101, a time offset from the absolute time 101 may be used to express each of the acquisition time values T.sub.1, T.sub.2, T.sub.3, .  . . of the acquisition time value stream 170. In this case, the time controller 166 may record the interval from the absolute time 101 to the time of a next control signal stream 162 pulse, and then add this recorded interval to the absolute time 101 to generate each of the acquisition time values T.sub.1, T.sub.2, T.sub.3, .  . . of the acquisition time stream 170. The predetermined times t.sub.1, t.sub.2, t.sub.3 .  . . referenced to the absolute time standard 111a may be a result of synchronization across all or a portion of the power system 10 (e.g., synchronized phasors), or may be specific to the IED 100, therefore generated and used locally only, depending on the desired application of the synchronized phasors 111.  In any case, the predetermined times t.sub.1, t.sub.2, t.sub.3 .  . . referenced to the absolute time standard 111a are the desired time values at which the magnitudes and phase angles of the synchronized phasors 111 are to be estimated from the magnitudes and phase angles of phasors calculated at known times (e.g., the acquisition time values T.sub.1, T.sub.2, T.sub.3, . . )).
Zweigle does not explicitly disclose the method comprising the phasor measurement units (PMUs).
Bhageria discloses a method comprising the phasor measurement units (PMUs) (fig 1:120, par[0034]: each of the electrical devices 110 includes one or more phasor measurement units (PMUs) 120. Each of the PMUs 120 can measure state information of one of the electrical devices 110, and can send the measured state information to the utility manager 105 and/or the subscriber devices 115 via, e.g., the SIP and/or the IMP).
One of ordinary skill in the art would be aware of both the Zweigle and the Bhageria references since both pertain to the field of power systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zweigle to implement the feature of PMU as disclosed by Bhageria to gain the functionality of providing a technology that can change the economics of power delivery by allowing increased power flow over existing lines by capturing samples from a waveform in quick succession and reconstructing the phasor quantity, made up of an angle measurement and a magnitude measurement.

Regarding claim 2, Zweigle in view of Bhageria discloses the method of Claim 1, wherein determining the variation in frequency of the power signal comprises:
determining a first variation in frequency of the power signal based on at least a first portion of the plurality of power system synchrophasor measurements (Zweigle par[0042], [0044]: Technically the sample controller determines different variations of frequencies within different clock timing shifts. The sample controller 160 operates to generate a series of the sampling instants at the local sampling interval rate, herein referred to as the control signal stream 162, where the sampling instants are an integer number multiple of the frequency of the input analog signal 102. As will appreciated by one skilled in the art, the sampling instants may be based on other multiples of the frequency of the input analog signal 102.); and
determining a second variation in frequency of the power signal based on at least a second portion of the plurality of power system synchrophasor measurements (Zweigle par[0042], [0044]: Technically the sample controller determines different variations of frequencies within different clock timing shifts. The sample controller 160 operates to generate a series of the sampling instants at the local sampling interval rate, herein referred to as the control signal stream 162, where the sampling instants are an integer number multiple of the frequency of the input analog signal 102. As will appreciated by one skilled in the art, the sampling instants may be based on other multiples of the frequency of the input analog signal 102.);
wherein determining the clock time shift comprises:
determining a first clock time shift based on the first variation in frequency of the power signal (Zweigle par[0048], [0050]: The predetermined times t.sub.1, t.sub.2, t.sub.3 .  . . referenced to the absolute time standard 111a are the desired time values at which the magnitudes and phase angles of the synchronized phasors 111 are to be estimated from the magnitudes and phase angles of phasors calculated at known times (e.g., the acquisition time values T.sub.1, T.sub.2, T.sub.3, . . )); and
determining a second clock time shift based on the second variation in frequency of the power signal (Zweigle par[0048], [0050]: The predetermined times t.sub.1, t.sub.2, t.sub.3 .  . . referenced to the absolute time standard 111a are the desired time values at which the magnitudes and phase angles of the synchronized phasors 111 are to be estimated from the magnitudes and phase angles of phasors calculated at known times (e.g., the acquisition time values T.sub.1, T.sub.2, T.sub.3, . . )).

Regarding claim 3, Zweigle in view of Bhageria discloses the method of Claim 2, further comprising:
determining a first clock time adjustment and a second clock time adjustment based on the first clock time shift and the second clock time shift, respectively, to reduce a time offset between the first clock and the second clock (Zweigle par[0068], [0077]: the compensation can be included with the interpolation operation by further adjusting the time value referenced to an absolute time standard according to the amount of effective time shift required to compensate for phase shifts of the, for example, analog filter 140. The resample block 406 is configured to generate signal samples representative of the input analog signal 102 received by the remote device. Thus, upon receipt by the resample block 406, the decoded instantaneous signal 405 is adjusted from the remote sampling interval to an interval which is representative of the remote frequency.).

Regarding claim 10, Zweigle in view of Bhageria discloses the method of Claim 1, further comprising:
determining a clock time adjustment based on the clock time shift (Zweigle par[0049], [0068], [0077]: the compensation can be included with the interpolation operation by further adjusting the time value referenced to an absolute time standard according to the amount of effective time shift required to compensate for phase shifts of the, for example, analog filter 140. The resample block 406 is configured to generate signal samples representative of the input analog signal 102 received by the remote device. Thus, upon receipt by the resample block 406, the decoded instantaneous signal 405 is adjusted from the remote sampling interval to an interval which is representative of the remote frequency.); and
communicating the clock time adjustment to an entity that operates based on the clock (Zweigle fig 2:112, par[0032], [0049], [0077]: The monitoring and control system 112 is configured to, among other things, provide SCADA (Supervisory Control and Data Acquisition) and EMS (Energy Management System) functions by applying synchrophasor information received from additional devices of the power system 10. Thus, upon receipt by the resample block 406, the decoded instantaneous signal 405 is adjusted from the remote sampling interval to an interval which is representative of the remote frequency. As a result, the sampled analog instantaneous signal 146 (representative of the input analog signal 102 received by the remote device) is provided to the digital filter 148).

Regarding claim 13, Zweigle discloses the system, comprising:
a processor (fig 2:103, par[0035]: the input analog signal 102 received from the power system 10 is filtered, multiplexed, sampled and digitized to form a signal of analog instantaneous samples suitable for use by a microcontroller 103 of the IED 100.  In one embodiment, the microcontroller 103 includes a CPU, or a microprocessor); and
a memory coupled to the processor and comprising computer readable program code embodied in the memory that is executable by the processor to perform operations comprising:
receiving a plurality of power system synchrophasor measurements over a time interval from a plurality of measurement units in a power system (par[0033], [0036], [0039]: the IED 100 is configured to estimate synchronized phasors at predetermined time instants that are based on an absolute time reference, referencing to a phasor with predetermined phase and frequency of an input analog signal 102, which may be representative of one or more local voltages (e.g., an A-phase to ground voltage, B-phase to ground voltage and a C-phase to ground voltage) and/or one or more local currents (e.g., an A-phase current, B-phase current and C-phase current), is received by IED 100 via voltage and/or current transformers connected to one or more phases of the power system 10. the microprocessor 103 executes a computer program or control logic scheme to estimate the synchronized phasors 111 at predetermined times referenced to an absolute time standard, discussed below in connection with FIGS. 3-11, according to an embodiment of the invention);
determining a variation in frequency of a power signal generated by the power system based on the plurality of power system synchrophasor measurements (par[0042], [0044]: the sample controller 160 operates to generate a series of the sampling instants at the local sampling interval rate, herein referred to as the control signal stream 162, where the sampling instants are an integer number multiple of the frequency of the input analog signal 102. As will appreciated by one skilled in the art, the sampling instants may be based on other multiples of the frequency of the input analog signal 102.); and
determining a clock time shift based on the variation in frequency of the power signal (par[0048], [0050]: Depending on the phase relationship between the sampling instants of the control signal stream 162 and the absolute time 101, a time offset from the absolute time 101 may be used to express each of the acquisition time values T.sub.1, T.sub.2, T.sub.3, .  . . of the acquisition time value stream 170. In this case, the time controller 166 may record the interval from the absolute time 101 to the time of a next control signal stream 162 pulse, and then add this recorded interval to the absolute time 101 to generate each of the acquisition time values T.sub.1, T.sub.2, T.sub.3, .  . . of the acquisition time stream 170. The predetermined times t.sub.1, t.sub.2, t.sub.3 .  . . referenced to the absolute time standard 111a may be a result of synchronization across all or a portion of the power system 10 (e.g., synchronized phasors), or may be specific to the IED 100, therefore generated and used locally only, depending on the desired application of the synchronized phasors 111.  In any case, the predetermined times t.sub.1, t.sub.2, t.sub.3 .  . . referenced to the absolute time standard 111a are the desired time values at which the magnitudes and phase angles of the synchronized phasors 111 are to be estimated from the magnitudes and phase angles of phasors calculated at known times (e.g., the acquisition time values T.sub.1, T.sub.2, T.sub.3, . . )).
Zweigle does not explicitly disclose the method comprising: a memory coupled to the processor and comprising computer readable program code embodied in the memory that is executable by the processor to perform operations, and the phasor measurement units (PMUs).
Bhageria discloses a method comprising: a memory coupled to the processor (fig 1:22A, par[0028], [0030]: The computing device 14 includes a processor 20, memory 22A, an I/O interface 24, and a bus 26) and comprising computer readable program code embodied in the memory that is executable by the processor to perform operations (par[0028], [0030]: The memory 22A can include local memory employed during actual execution of program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution. In addition, the computing device includes random access memory (RAM), a read-only memory (ROM), and an operating system (O/S)), and the phasor measurement units (PMUs) (fig 1:120, par[0034]: each of the electrical devices 110 includes one or more phasor measurement units (PMUs) 120. Each of the PMUs 120 can measure state information of one of the electrical devices 110, and can send the measured state information to the utility manager 105 and/or the subscriber devices 115 via, e.g., the SIP and/or the IMP).
One of ordinary skill in the art would be aware of both the Zweigle and the Bhageria references since both pertain to the field of power systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zweigle to implement the feature of PMU as disclosed by Bhageria to gain the functionality of providing a technology that can change the economics of power delivery by allowing increased power flow over existing lines by capturing samples from a waveform in quick succession and reconstructing the phasor quantity, made up of an angle measurement and a magnitude measurement.

Regarding claim 14, Zweigle in view of Bhageria discloses the system of Claim 13, wherein determining the variation in frequency of the power signal comprises:
determining a first variation in frequency of the power signal based on at least a first portion of the plurality of power system synchrophasor measurements (Zweigle par[0042], [0044]: Technically the sample controller determines different variations of frequencies within different clock timing shifts. The sample controller 160 operates to generate a series of the sampling instants at the local sampling interval rate, herein referred to as the control signal stream 162, where the sampling instants are an integer number multiple of the frequency of the input analog signal 102. As will appreciated by one skilled in the art, the sampling instants may be based on other multiples of the frequency of the input analog signal 102.); and
determining a second variation in frequency of the power signal based on at least a second portion of the plurality of power system synchrophasor measurements (Zweigle par[0042], [0044]: Technically the sample controller determines different variations of frequencies within different clock timing shifts. The sample controller 160 operates to generate a series of the sampling instants at the local sampling interval rate, herein referred to as the control signal stream 162, where the sampling instants are an integer number multiple of the frequency of the input analog signal 102. As will appreciated by one skilled in the art, the sampling instants may be based on other multiples of the frequency of the input analog signal 102.);
wherein determining the clock time shift comprises:
determining a first clock time shift based on the first variation in frequency of the power signal (Zweigle par[0048], [0050]: The predetermined times t.sub.1, t.sub.2, t.sub.3 .  . . referenced to the absolute time standard 111a are the desired time values at which the magnitudes and phase angles of the synchronized phasors 111 are to be estimated from the magnitudes and phase angles of phasors calculated at known times (e.g., the acquisition time values T.sub.1, T.sub.2, T.sub.3, . . )); and
determining a second clock time shift based on the second variation in frequency of the power signal (Zweigle par[0048], [0050]: The predetermined times t.sub.1, t.sub.2, t.sub.3 .  . . referenced to the absolute time standard 111a are the desired time values at which the magnitudes and phase angles of the synchronized phasors 111 are to be estimated from the magnitudes and phase angles of phasors calculated at known times (e.g., the acquisition time values T.sub.1, T.sub.2, T.sub.3, . . )).

Regarding claim 15, Zweigle in view of Bhageria discloses the system of Claim 14, wherein the operations further comprise:
determining a first clock time adjustment and a second clock time adjustment based on the first clock time shift and the second clock time shift, respectively, to reduce a time offset between the first clock and the second clock (Zweigle par[0068], [0077]: the compensation can be included with the interpolation operation by further adjusting the time value referenced to an absolute time standard according to the amount of effective time shift required to compensate for phase shifts of the, for example, analog filter 140. The resample block 406 is configured to generate signal samples representative of the input analog signal 102 received by the remote device. Thus, upon receipt by the resample block 406, the decoded instantaneous signal 405 is adjusted from the remote sampling interval to an interval which is representative of the remote frequency.).

Regarding claim 18, Zweigle discloses a computer program product, comprising:
a processor (fig 2:103, par[0035]: the input analog signal 102 received from the power system 10 is filtered, multiplexed, sampled and digitized to form a signal of analog instantaneous samples suitable for use by a microcontroller 103 of the IED 100.  In one embodiment, the microcontroller 103 includes a CPU, or a microprocessor) to perform operations comprising:
determining a first variation in frequency of the power signal based on at least a first portion of the plurality of power system synchrophasor measurements (Zweigle par[0042], [0044]: Technically the sample controller determines different variations of frequencies within different clock timing shifts. The sample controller 160 operates to generate a series of the sampling instants at the local sampling interval rate, herein referred to as the control signal stream 162, where the sampling instants are an integer number multiple of the frequency of the input analog signal 102. As will appreciated by one skilled in the art, the sampling instants may be based on other multiples of the frequency of the input analog signal 102.); and
determining a second variation in frequency of the power signal based on at least a second portion of the plurality of power system synchrophasor measurements (Zweigle par[0042], [0044]: Technically the sample controller determines different variations of frequencies within different clock timing shifts. The sample controller 160 operates to generate a series of the sampling instants at the local sampling interval rate, herein referred to as the control signal stream 162, where the sampling instants are an integer number multiple of the frequency of the input analog signal 102. As will appreciated by one skilled in the art, the sampling instants may be based on other multiples of the frequency of the input analog signal 102.);
wherein determining the clock time shift comprises:
determining a first clock time shift based on the first variation in frequency of the power signal (Zweigle par[0048], [0050]: The predetermined times t.sub.1, t.sub.2, t.sub.3 .  . . referenced to the absolute time standard 111a are the desired time values at which the magnitudes and phase angles of the synchronized phasors 111 are to be estimated from the magnitudes and phase angles of phasors calculated at known times (e.g., the acquisition time values T.sub.1, T.sub.2, T.sub.3, . . )); and
determining a second clock time shift based on the second variation in frequency of the power signal (Zweigle par[0048], [0050]: The predetermined times t.sub.1, t.sub.2, t.sub.3 .  . . referenced to the absolute time standard 111a are the desired time values at which the magnitudes and phase angles of the synchronized phasors 111 are to be estimated from the magnitudes and phase angles of phasors calculated at known times (e.g., the acquisition time values T.sub.1, T.sub.2, T.sub.3, . . )).
Zweigle does not explicitly disclose a computer program product, comprising:
a tangible computer readable storage medium comprising computer readable program code embodied in the medium that is executable by a processor to perform operations.
	Bhageria discloses a computer program product, comprising: a tangible computer readable storage medium comprising computer readable program code embodied in the medium that is executable by a processor to perform operations. (par[0028], [0030]: The memory 22A can include local memory employed during actual execution of program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution. In addition, the computing device includes random access memory (RAM), a read-only memory (ROM), and an operating system (O/S)), and the phasor measurement units (PMUs) (fig 1:120, par[0034]: each of the electrical devices 110 includes one or more phasor measurement units (PMUs) 120. Each of the PMUs 120 can measure state information of one of the electrical devices 110, and can send the measured state information to the utility manager 105 and/or the subscriber devices 115 via, e.g., the SIP and/or the IMP).
One of ordinary skill in the art would be aware of both the Zweigle and the Bhageria references since both pertain to the field of power systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program product of Zweigle to implement the feature of PMU as disclosed by Bhageria to gain the functionality of providing a technology that can change the economics of power delivery by allowing increased power flow over existing lines by capturing samples from a waveform in quick succession and reconstructing the phasor quantity, made up of an angle measurement and a magnitude measurement.

Regarding claim 19, Zweigle in view of Bhageria discloses the computer program product of Claim 18, wherein the operations further comprise:
determining a first clock time adjustment and a second clock time adjustment based on the first clock time shift and the second clock time shift, respectively, to reduce a time offset between the first clock and the second clock (Zweigle par[0068], [0077]: the compensation can be included with the interpolation operation by further adjusting the time value referenced to an absolute time standard according to the amount of effective time shift required to compensate for phase shifts of the, for example, analog filter 140. The resample block 406 is configured to generate signal samples representative of the input analog signal 102 received by the remote device. Thus, upon receipt by the resample block 406, the decoded instantaneous signal 405 is adjusted from the remote sampling interval to an interval which is representative of the remote frequency.).

2.	Claims 4-5, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zweigle in view of Bhageria, and further in view of Schooler et al. (US2019/0319793A1) hereafter Schooler.
Regarding claim 4, Zweigle in view of Bhageria does not explicitly disclose the method wherein a vehicular traffic management center operates based on the first clock; and wherein a traffic signal controller operates based on the second clock, the traffic signal controller being under control of the vehicular traffic management center.
Schooler discloses the method wherein a vehicular traffic management center operates based on the first clock (fig 15:1502, par[0145]: the example system 1500 illustrates a universal clock 1502 for a road segment, which may be managed by a municipality, road traffic service, or a carrier for the road segment. The universal clock 1502 may maintain a "global" clock time that serves as a reference to each of the other devices in the system 1500); and
wherein a traffic signal controller operates based on the second clock (fig 15:1506A-D, par[0146], [0147]: Each RSU 1506 having cellular connectivity with a carrier may synchronize its clock with the clock maintained by its corresponding carrier time server 1504), the traffic signal controller being under control of the vehicular traffic management center (par[0147]: Carrier agnostic RSUs 1506 can synchronize their clocks directly with the universal clock 1502. For instance, in the example shown, the RSU 1506D connects directly to the universal clock 1502 to synchronize its clock. The RSUs 1506 may continuously synchronize their clocks with the time servers 1504 or with the universal clock 1502.  In some instances, this may include the RSUs 1506 repeatedly or periodically sending time synchronization requests to the time servers 1504 or the universal clock 1502 to synchronize their clocks with the global clock).
One of ordinary skill in the art would be aware of the Zweigle, Bhageria and Schooler references since all pertain to the field of power systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zweigle to implement the feature of a traffic signal controller and a vehicular traffic management center as disclosed by Schooler to gain the functionality of providing solutions that ensure time synchronization between the various platforms in any road segment contributing to a ubiquitous witness data vault, contributing to the ubiquitous witness scenario may be provided by a universal clock in each region or road segment, correcting and tracking any timing errors noticed for particular platforms in any road segment.

Regarding claim 5, Zweigle in view of Bhageria and Schooler discloses the method further comprising:
communicating the first clock time adjustment to the vehicular traffic management center (Schooler par[0148], [0154], [0158]: The time synchronization requests and responses between the universal clock 1502, time servers 1504, and RSUs 1506 may be performed over a Time Sensitive Network (TSN) so that elapsed time or latency introduced by the network synchronization overhead is corrected as part of clock skew adjustments. The certificate authority 1614 may correct for latency, jitter and other timing related noise that may be introduced by the network, and may calculate the likely clock skew between the certificate authority 1614 and the vehicle 1630.  The certificate authority 1614 may then select an adjusted time value that accounts for the likely latency introduced by the return path from the certificate authority 1614 to the certificate issuer 1624.  The adjusted time value may be included in the time certificate and delivered to the vehicle 1630); and
communicating the second clock time adjustment to the traffic signal controller (Schooler par[0158]: The certificate authority 1614 and vehicle 1630 may employ Time Sensitive Networking (TSN) to perform the exchange shown in FIG. 16 to improve the certificate authority clock skew calculation and thus, the adjusted time value included in the certificate provided to the vehicle 1630).

Regarding claim 16, Zweigle in view of Bhageria does not explicitly disclose the system wherein a vehicular traffic management center operates based on the first clock; and wherein a traffic signal controller operates based on the second clock, the traffic signal controller being under control of the vehicular traffic management center.
Schooler discloses the method wherein a vehicular traffic management center operates based on the first clock (fig 15:1502, par[0145]: the example system 1500 illustrates a universal clock 1502 for a road segment, which may be managed by a municipality, road traffic service, or a carrier for the road segment. The universal clock 1502 may maintain a "global" clock time that serves as a reference to each of the other devices in the system 1500); and
wherein a traffic signal controller operates based on the second clock (fig 15:1506A-D, par[0146], [0147]: Each RSU 1506 having cellular connectivity with a carrier may synchronize its clock with the clock maintained by its corresponding carrier time server 1504), the traffic signal controller being under control of the vehicular traffic management center (par[0147]: Carrier agnostic RSUs 1506 can synchronize their clocks directly with the universal clock 1502. For instance, in the example shown, the RSU 1506D connects directly to the universal clock 1502 to synchronize its clock. The RSUs 1506 may continuously synchronize their clocks with the time servers 1504 or with the universal clock 1502.  In some instances, this may include the RSUs 1506 repeatedly or periodically sending time synchronization requests to the time servers 1504 or the universal clock 1502 to synchronize their clocks with the global clock).
One of ordinary skill in the art would be aware of the Zweigle, Bhageria and Schooler references since all pertain to the field of power systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zweigle to implement the feature of a traffic signal controller and a vehicular traffic management center as disclosed by Schooler to gain the functionality of providing solutions that ensure time synchronization between the various platforms in any road segment contributing to a ubiquitous witness data vault, contributing to the ubiquitous witness scenario may be provided by a universal clock in each region or road segment, correcting and tracking any timing errors noticed for particular platforms in any road segment.

Regarding claim 17, Zweigle in view of Bhageria and Schooler discloses the system of Claim 16, wherein the operations further comprise:
communicating the first clock time adjustment to the vehicular traffic management center (Schooler par[0148], [0154], [0158]: The time synchronization requests and responses between the universal clock 1502, time servers 1504, and RSUs 1506 may be performed over a Time Sensitive Network (TSN) so that elapsed time or latency introduced by the network synchronization overhead is corrected as part of clock skew adjustments. The certificate authority 1614 may correct for latency, jitter and other timing related noise that may be introduced by the network, and may calculate the likely clock skew between the certificate authority 1614 and the vehicle 1630.  The certificate authority 1614 may then select an adjusted time value that accounts for the likely latency introduced by the return path from the certificate authority 1614 to the certificate issuer 1624.  The adjusted time value may be included in the time certificate and delivered to the vehicle 1630); and
communicating the second clock time adjustment to the traffic signal controller (Schooler par[0158]: The certificate authority 1614 and vehicle 1630 may employ Time Sensitive Networking (TSN) to perform the exchange shown in FIG. 16 to improve the certificate authority clock skew calculation and thus, the adjusted time value included in the certificate provided to the vehicle 1630).

Regarding claim 20, Zweigle in view of Bhageria does not explicitly disclose the computer program product wherein a vehicular traffic management center operates based on the first clock; and wherein a traffic signal controller operates based on the second clock, the traffic signal controller being under control of the vehicular traffic management center; wherein the operations further comprise: communicating the first clock time adjustment to the vehicular traffic management center; and communicating the second clock time adjustment to the traffic signal controller.
Schooler discloses the method wherein a vehicular traffic management center operates based on the first clock (fig 15:1502, par[0145]: the example system 1500 illustrates a universal clock 1502 for a road segment, which may be managed by a municipality, road traffic service, or a carrier for the road segment. The universal clock 1502 may maintain a "global" clock time that serves as a reference to each of the other devices in the system 1500); and
wherein a traffic signal controller operates based on the second clock (fig 15:1506A-D, par[0146], [0147]: Each RSU 1506 having cellular connectivity with a carrier may synchronize its clock with the clock maintained by its corresponding carrier time server 1504), the traffic signal controller being under control of the vehicular traffic management center (par[0147]: Carrier agnostic RSUs 1506 can synchronize their clocks directly with the universal clock 1502. For instance, in the example shown, the RSU 1506D connects directly to the universal clock 1502 to synchronize its clock. The RSUs 1506 may continuously synchronize their clocks with the time servers 1504 or with the universal clock 1502.  In some instances, this may include the RSUs 1506 repeatedly or periodically sending time synchronization requests to the time servers 1504 or the universal clock 1502 to synchronize their clocks with the global clock);
wherein the operations further comprise:
communicating the first clock time adjustment to the vehicular traffic management center (Schooler par[0148], [0154], [0158]: The time synchronization requests and responses between the universal clock 1502, time servers 1504, and RSUs 1506 may be performed over a Time Sensitive Network (TSN) so that elapsed time or latency introduced by the network synchronization overhead is corrected as part of clock skew adjustments. The certificate authority 1614 may correct for latency, jitter and other timing related noise that may be introduced by the network, and may calculate the likely clock skew between the certificate authority 1614 and the vehicle 1630.  The certificate authority 1614 may then select an adjusted time value that accounts for the likely latency introduced by the return path from the certificate authority 1614 to the certificate issuer 1624.  The adjusted time value may be included in the time certificate and delivered to the vehicle 1630); and
communicating the second clock time adjustment to the traffic signal controller (Schooler par[0158]: The certificate authority 1614 and vehicle 1630 may employ Time Sensitive Networking (TSN) to perform the exchange shown in FIG. 16 to improve the certificate authority clock skew calculation and thus, the adjusted time value included in the certificate provided to the vehicle 1630).
One of ordinary skill in the art would be aware of the Zweigle, Bhageria and Schooler references since all pertain to the field of power systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program product of Zweigle to implement the feature of a traffic signal controller and a vehicular traffic management center as disclosed by Schooler to gain the functionality of providing solutions that ensure time synchronization between the various platforms in any road segment contributing to a ubiquitous witness data vault, contributing to the ubiquitous witness scenario may be provided by a universal clock in each region or road segment, correcting and tracking any timing errors noticed for particular platforms in any road segment.

3.	Claims 7-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zweigle in view of Bhageria and Schooler, and further in view of Dwivedi et al. (US2021/0058181A1) hereafter Dwivedi.
Regarding claim 6, Zweigle in view of Bhageria and Schooler does not explicitly disclose the method wherein communicating the first clock time adjustment comprises communicating the first clock time adjustment to the vehicular traffic management center via a packet switched connection; and wherein communicating the second clock time adjustment comprises communicating the second clock time adjustment to the traffic signal controller via the packet switched connection.
Dwivedi discloses the method wherein communicating the first clock time adjustment comprises communicating the first clock time adjustment to the vehicular traffic management center via a packet switched connection (par[0041], [0042]: The IoT device may be physical devices, vehicles, embedded with electronics, software, sensors, actuators, and connectivity which enable these objects to connect and exchange data. The first and second devices 110A, 110B may refer to two devices operable to perform packet switching. For instance, the first and second devices 110A, 110B may be any one of a router, a switch, a mobile switch, a computer, a radio base station connected via wired or wireless connection); and
wherein communicating the second clock time adjustment comprises communicating the second clock time adjustment to the traffic signal controller via the packet switched connection (par[0108], [0109]: the improved precision of synchronization is achieved between the REC and the RE by using the packet switched interface, and therefore allow the use of cheaper oscillators on the RE's MIB. Taking radio fronthaul network as an example, packet switched interface C2, e.g. Ethernet based interface, is used to connect a Radio Equipment Controller (REC) with a Radio Equipment (RE) instead of traditional interface C1, Common Public Radio Interface (CPRI)).
One of ordinary skill in the art would be aware of the Zweigle, Bhageria, Schooler and Dwivedi references since all pertain to the field of power systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zweigle to implement the packet switched connection feature as disclosed by Dwivedi to gain the functionality of providing data packets that are able to find the destination without the use of a dedicated channel, reducing lost data packets because packet switching allows for resending of packets, ensuring reliable communication and offering a very cost effective technique.

Regarding claim 7, Zweigle in view of Bhageria, Schooler and Dwivedi discloses the method of Claim 6, wherein the packet switched connection comprises an Ethernet connection (Dwivedi par[0108], [0109]: the improved precision of synchronization is achieved between the REC and the RE by using the packet switched interface, and therefore allow the use of cheaper oscillators on the RE's MIB. Taking radio fronthaul network as an example, packet switched interface C2, e.g. Ethernet based interface, is used to connect a Radio Equipment Controller (REC) with a Radio Equipment (RE) instead of traditional interface C1, Common Public Radio Interface (CPRI)).

4.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zweigle in view of Bhageria, Schooler, Dwivedi, and further in view of Mizutani et al. (US2015/0085852A1) hereafter Mizutani.
Regarding claim 8, Zweigle in view of Bhageria, Schooler and Dwivedi does not explicitly disclose the method wherein the first clock time adjustment comprises first Multiprotocol Label Switching (MPLS) packet data; and wherein the second clock time adjustment comprises second MPLS packet data.
Mizutani discloses the method wherein the first clock time adjustment comprises first Multiprotocol Label Switching (MPLS) packet data (fig 6:602, par[0087]: The path identifier 601 can identify the communication paths within the relay network 100 with the use of the VLAN ID. When an MPLS-TP is used for a transfer protocol, an MPLS label may be used as the path identifier.  Because a plurality of VLAN or MPLS labels can be used at the same time, the path identifier 601 can also disclose the plurality of VLAN or MPLS labels. The delay setting value 602 is a setting value of the delay time for the path of the entry.  In order to ensure a margin time in the delay time adjustment, the setting value is set to be larger than a passing time within the relay network 100 which is required for normal communication signal processing); and
wherein the second clock time adjustment comprises second MPLS packet data (fig 6:602, par[0087]: The path identifier 601 can identify the communication paths within the relay network 100 with the use of the VLAN ID. When an MPLS-TP is used for a transfer protocol, an MPLS label may be used as the path identifier.  Because a plurality of VLAN or MPLS labels can be used at the same time, the path identifier 601 can also disclose the plurality of VLAN or MPLS labels. The delay setting value 602 is a setting value of the delay time for the path of the entry.  In order to ensure a margin time in the delay time adjustment, the setting value is set to be larger than a passing time within the relay network 100 which is required for normal communication signal processing).
One of ordinary skill in the art would be aware of the Zweigle, Bhageria, Schooler, Dwivedi and Mizutani references since all pertain to the field of power systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zweigle to implement the Multiprotocol Label Switching feature as disclosed by Mizutani to gain the functionality of providing higher levels of network Quality of Service (QoS), improved voice quality and reliability, faster packet delivery, and enhanced network security.

Regarding claim 9, Zweigle in view of Bhageria, Schooler, Dwivedi and Mizutani discloses the system of Claim 8, wherein a first label of the first MPLS packet data comprises a first identifier that identifies a first communication service provider (Mizutani fig 6:601, par[0087]: The path identifier 601 can identify the communication paths within the relay network 100 with the use of the VLAN ID. When an MPLS-TP is used for a transfer protocol, an MPLS label may be used as the path identifier.  Because a plurality of VLAN or MPLS labels can be used at the same time, the path identifier 601 can also disclose the plurality of VLAN or MPLS labels. The delay setting value 602 is a setting value of the delay time for the path of the entry.  In order to ensure a margin time in the delay time adjustment, the setting value is set to be larger than a passing time within the relay network 100 which is required for normal communication signal processing); and
	wherein a second label of the second MPLS packet data comprises a second identifier that identifies a second communication service provider (Mizutani fig 6:601, par[0087]: The path identifier 601 can identify the communication paths within the relay network 100 with the use of the VLAN ID. When an MPLS-TP is used for a transfer protocol, an MPLS label may be used as the path identifier.  Because a plurality of VLAN or MPLS labels can be used at the same time, the path identifier 601 can also disclose the plurality of VLAN or MPLS labels. The delay setting value 602 is a setting value of the delay time for the path of the entry.  In order to ensure a margin time in the delay time adjustment, the setting value is set to be larger than a passing time within the relay network 100 which is required for normal communication signal processing).

5.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zweigle in view of Bhageria, and further in view of Baker et al. (US2020/0090508A1) hereafter Baker.
Regarding claim 11, Zweigle in view of Bhageria does not explicitly disclose the method further comprising: generating an alert based on the clock time shift.
Baker discloses the method of Claim 1, further comprising:
generating an alert based on the clock time shift (par[0034]: At 204 receiving a pattern request 71 associated with the selector 68 and the alert pattern cycle 64a selected from the user interface 14.  At 206 determining an offset period of time T.sub.o for determining an updated starting time 74 (e.g. the updated starting time 74 "offset" or compensated for relative to when the pattern request 71 is received) for the alert pattern cycle 64a, as will be described below.  At 208, the method 200 includes determining the updated time 74 to operate the set of alert devices 50 in accordance with the alert pattern cycle 64a.  At 210 operating the set of alert devices 50 such that the set of alert devices 50 are coordinated to output a common synchronized alert pattern 76.  The method 200 can also include signaling the set of alert devices 50 to output the alert pattern cycle 64a).
One of ordinary skill in the art would be aware of the Zweigle, Bhageria and Baker references since all pertain to the field of power systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zweigle to implement the alert feature as disclosed by Baker to gain the functionality of providing a timing device that is updated by the master clock in order to synchronize the alert pattern output of each sequential alert device to a common synchronized alert pattern output by the localized controller.

Regarding claim 12, Zweigle in view of Bhageria and Baker discloses the method of Claim 11, further comprising:
communicating the alert to an entity that operates based on the clock (Baker par[0036]: a vehicle, for example shown as an emergency vehicle 56a, includes a local set of alert devices 50a illustrated as a lightbar 63. While a lightbar 63 is illustrated a set of alert devices 50a can include audible alerts, visual alerts, or the like. An orientation and placement of the remote set of alert devices 50b, such as alert units, vehicles, emergency vehicles, or the like, are adapted to the needs of a particular scene of operation, such as at a work cite, at an emergency site, at the scene of an accident).

Conclusion
US2017/0273039A1 to Adachi discloses a roadside communication device 30 is installed at a predetermined position on the roadside, and transmits wireless signals in response to the 
timings of changes in the color of the traffic light 20, When a BSS is configured centering on an AP (i.e., when an infrastructure BSS is configured), the AP carries the timer value of the timing synchronization function (TSF), which is provided therein, in the timestamp field and transmits a frame including the timestamp field to the STAs affiliated thereto. That is, the roadside communication device 30 is equipped with the functions of an AP, while the mobile communication device 50 is equipped with the functions of an STA.  Herein, the TSF timer value can also be rephrased as the clock value.
US2018/0158324A1 to Benhammou discloses the present invention may synchronize a clock (either an existing clock integrated with traffic hardware devices such as a traffic signal controller or a clock provided within the present invention) with a clock of a remote device for data synchronization. This procedure may be conducted using a GPS signal, an NTP server, contact closure, or any other method which allows the local devices and the remote devices to maintain time synchronization. In this regard, the local clock (e.g., at a traffic signal) and the remote clock (e.g., at a cloud server) may be maintained in unison such that stored and transmitted data are associated with time stamps which are reliable on both ends of a data transfer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/               Primary Examiner, Art Unit 2685